PER CURIAM.
The petition seeking belated appeal is granted. Petitioner shall be allowed a belated appeal from the August 16, 2001, judgment and sentence rendered in Liberty County Circuit Court case number 2001-CF-024. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. RApp. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
ERVIN, WOLF and LEWIS, JJ., concur.